Exhibit 10.1
EDISON INTERNATIONAL AND SOUTHERN CALIFORNIA EDISON COMPANY
DIRECTOR COMPENSATION SCHEDULE


As Adopted August 27, 2020


Effective October 1, 2020, non-employee Directors of Edison International
(“EIX”) and/or Southern California Edison Company (“SCE”) will receive the
annual retainers, expense reimbursements and equity-based awards described below
as compensation for serving as a Director.


Directors who are employees of EIX or SCE shall not receive additional
compensation for serving as Directors (other than participation in the EIX
Director Matching Gifts Program). Directors who serve on both the EIX Board and
the SCE Board, and their corresponding Board Committees, will not receive
additional compensation for serving on two Boards.


Annual Retainers
Board Retainer – Each Director will receive an annual board retainer of $122,500
to be paid in advance in quarterly installments of $30,625 for any calendar
quarter or portion thereof during which the individual serves as a Director.


Board Committee Chair Retainer – Each Director who serves as the Chair of a
Board Committee will receive an additional annual retainer of $15,000, except
the Director who serves as the Chair of the Audit and Finance Committee will
receive an additional annual retainer of $25,000 and the Director who serves as
the Chair of the Compensation and Executive Personnel Committee will receive an
additional annual retainer of $20,000. The Committee Chair retainers shall be
paid in advance in equal quarterly installments for any calendar quarter or
portion thereof during which the Director serves as a Committee Chair.


Chair of EIX Board Retainer – A non-employee Director who serves as the Chair of
the EIX Board shall receive an additional annual retainer of $75,000. The
retainer shall be paid in advance in equal quarterly installments for any
calendar quarter or portion thereof during which the Director serves as the
Chair of the EIX Board.


The quarterly retainer installments will be paid on the first business day of
the calendar quarter. Initial quarterly retainer installments will be paid as
soon as possible following the effective date of the election.


Meeting Fees
Except as may otherwise be approved by the Board, no meeting fees shall be paid
to Directors.





--------------------------------------------------------------------------------



Expense Reimbursement
A Director will promptly be reimbursed after submitting to the Corporate
Secretary a statement of expenses, supported by receipts and any other requested
documentation, for (i) reasonable expenses incurred by the Director to attend
Board meetings, Committee meetings, or business meetings attended on behalf of
the corporation in his or her capacity as a Director, and (ii) reasonable
program fees and expenses incurred by the Director to attend director education
programs that are relevant to service on the Board.1


Equity-Based Awards2
Equity-based awards (“Awards”) will be granted under and subject to the terms of
the EIX 2007 Performance Incentive Plan or a successor plan (the “Plan”), except
that any award payable in cash will be deemed paid outside of the Plan. The
Awards consist of fully vested Edison International deferred stock units
(“DSUs”) and/or Edison International common stock (“Common Stock”). DSUs
represent the value of one share of Common Stock and will be credited to the
Director’s account under the EIX 2008 Director Deferred Compensation Plan (the
“DDCP”) and subject to its terms. DSUs include dividend equivalent rights that
are converted to additional DSUs. The number of DSUs or shares of Common Stock
awarded to a Director in any particular instance will be calculated by dividing
the applicable equity award amount to be granted on that date (expressed in
dollars and determined as set forth below, the “Award Amount”) by the fair
market value of a share of Common Stock as of that date, rounded up to the
nearest whole share. Fair market value for these purposes shall be determined in
accordance with the Plan. Each Award will be subject to terms and conditions
approved in advance by the Board.


Initial Election and Annual Reelection Awards – Each Director initially elected
or reelected to the Board will receive Common Stock and/or DSUs with an
aggregate Award Amount of $152,500, except that Initial Election Awards will be
subject to proration as provided below. The date of grant shall be the date of
such initial election or reelection. The portion of the award to be granted in
Common Stock and/or DSUs shall be determined in accordance with the DDCP.



1    To the extent any expense reimbursements provided for in this Director
Compensation Schedule are taxable to a Director and provide for a deferral of
compensation within the meaning of Section 409A of the Internal Revenue Code,
the Director shall complete all steps required for reimbursement so as to
facilitate payment, and any such reimbursements shall be paid to the Director on
or before December 31 of the calendar year following the calendar year in which
the expense was incurred. Such reimbursements shall not be subject to
liquidation or exchange for other benefits, and the expenses eligible for
reimbursement in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year.
2    With respect to equity-based awards approved and granted under current and
prior compensation plans by the EIX Board, this Director Compensation Schedule
does not alter the intent of the EIX Board to have the awards and subsequent
transactions by the Directors occurring pursuant to the awards continue to
comply with and be exempt under Section 16(b) of the Securities Exchange Act of
1934, as amended, pursuant to Rule 16b-3 promulgated thereunder (or any
successor provision thereto).
2
    

--------------------------------------------------------------------------------



Additional Award to Chair of EIX Board – Upon the initial appointment of a
non-employee Director as Chair of the EIX Board, the Director will receive
Common Stock and/or DSUs with an Award Amount of $75,000 subject to proration as
provided below, the date of grant of which shall be the effective date of such
appointment.


If a non-employee Director serving as Chair of the EIX Board is reelected to the
EIX Board and is reappointed or otherwise remains Chair of the EIX Board
following such reelection, then that Director will receive an Additional Award
of Common Stock and/or DSUs with an Award Amount of $75,000 (in addition to the
Annual Reelection Award Amount of $152,500, for a total Award Amount of
$227,500), the grant date of which shall be the date of such reelection.


The portion of the Additional Award to be granted in Common Stock and/or DSUs
shall be determined in accordance with the DDCP.


Proration of Certain Awards. The Initial Election and first Additional Award
amounts provided for above are subject to proration if the grant date of the
Award occurs (i) in the second quarter of EIX’s fiscal year and after the date
of EIX’s annual meeting of shareholders for that year, (ii) in the third quarter
of EIX’s fiscal year, or (iii) in the fourth quarter of EIX’s fiscal year. In
determining the Award Amount as to any such Award, the applicable dollar amount
set forth above will be multiplied by a percentage determined in accordance with
the table set forth below.



If the grant date of the award occurs:Then the applicable percentage is:In the
first quarter of EIX’s fiscal year, or in the second quarter of EIX’s fiscal
year and on or before the date of EIX’s annual meeting of shareholders for that
year100% (no proration)In the second quarter of EIX’s fiscal year and after the
date of EIX’s annual meeting of shareholders for that year75%In the third
quarter of EIX’s fiscal year50%In the fourth quarter of EIX’s fiscal year25%



However, if a non-employee Director receives an Initial Election and/or first
Additional Award during a particular EIX fiscal year before the date of EIX’s
annual meeting of shareholders for that year, the Director will not receive that
same Award Amount again if he or she is reelected as a Director in that fiscal
year.3

3    For example, if a non-employee Director is initially elected to the Board
in the first quarter of EIX’s fiscal year or in the second quarter before the
date of EIX’s annual meeting of shareholders for that year, and is then
reelected to the Board on the date of EIX’s annual meeting of shareholders for
that year, the Director would receive an Initial Award in connection with his or
her initial election to the Board, but would not receive an Annual Reelection
Award in connection with that annual meeting. If that Director is initially
appointed as Chair of the EIX Board at that annual meeting, he or she would
receive the first Additional Award.
3
    

--------------------------------------------------------------------------------





EIX Affiliate Boards – SCE non-employee Directors who do not serve on the EIX
Board will receive Awards equal in amount to EIX non-employee Directors if the
SCE Board authorizes such compensation. Differing amounts of SCE Awards, and
Awards for
non-employee directors of other EIX affiliates, may only be made with additional
approval of the EIX Board.


Director Deferred Compensation Plan


Each non-employee Director of EIX or SCE is eligible to participate in the DDCP
in accordance with its terms. The DDCP allows participating Directors the
opportunity to make pre-tax deferrals from annual retainers, meeting fees (if
any), and equity-based awards. The DDCP sets forth the terms of participation,
including, if applicable, mandatory deferral of compensation that is otherwise
payable to the Director for the year of initial election.


Matching Gift Program
Directors of EIX and SCE are eligible to participate in the EIX Director
Matching Gifts Program.
4
    